Citation Nr: 0607074	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  96-24 657	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease with pulmonary fibrosis claimed as secondary to 
exposure to ionizing radiation.

2.  Entitlement to service connection for multiple joint 
arthritis, including as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Robert M. Hodge, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1957.  He also had additional periods of active duty and/or 
active duty for training with the Army Reserves and Illinois 
National Guard.

This matter originally came before the Board of Veterans' 
Appeals (Board) from June 1994 and April 1998 rating 
decisions of the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
benefits sought on appeal.

By Order dated November 29, 2005, the U.S. Court of Appeals 
for Veterans Claims dismissed the veteran's appeal of the 
June 28, 2002 decision of the Board for lack of jurisdiction 
on account of the veteran's death on March 20, 2004 as shown 
by information on file at the Social Security Administration.


FINDING OF FACT

Information on file at the Social Security Administration 
indicates that the veteran died on March [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


